UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 002-90539 APPLIED DNA SCIENCES, INC. (Name of small business issuer in its charter) Delaware 59-2262718 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 25 Health Sciences Drive, Suite 113 Stony Brook, New York (631) 444-6862 (Address of principal executive office) (Postal Code) (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the Registrant’s common stock held by non-affiliates of the Registrant, based upon the last sale price of the Common Stock quoted on the OTC Bulletin Board as of the last business day of the Registrant’s most recently completed second fiscal quarter (March 31, 2009), was approximately $15.6 million. Shares of the Registrant’s common stock held by each executive officer and director and by each entity or person that, to the Registrant’s knowledge, owned 5% or more of the Registrant’s outstanding common stock as of March 31, 2009 have been excluded in that such persons may be deemed to be affiliates of the Registrant. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of December 18, 2009, the Registrant had outstanding 275,204,070 shares of Common Stock, par value $0.001 per share. TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 15 ITEM 1B. UNRESOLVED STAFF COMMENTS 23 ITEM 2. PROPERTIES 23 ITEM 3. LEGAL PROCEEDINGS 23 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 24 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 ITEM 6. SELECTED FINANCIAL DATA 24 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 31 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 31 ITEM 9A. CONTROLS AND PROCEDURES 31 ITEM 9A(T). CONTROLS AND PROCEDURES 31 ITEM 9B. OTHER INFORMATION 32 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 32 ITEM 11. EXECUTIVE COMPENSATION 35 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 36 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 38 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 41 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 42 i PART I Forward-looking Information This Annual Report on Form 10-K (including the section regarding Management’s Discussion and Analysis of Financial Condition and Results of Operations) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including statements using terminology such as “can”, “may”, “believe”, “designated to”, “will”, “expect”, “plan”, “anticipate”, “estimate”, “potential” or “continue”, or the negative thereof or other comparable terminology regarding beliefs, plans, expectations or intentions regarding the future. You should read statements that contain these words carefully because they: ● discuss our future expectations; ● contain projections of our future results of operations or of our financial condition; and ● state other “forward-looking” information. We believe it is important to communicate our expectations. However, forward looking statements involve risks and uncertainties and our actual results and the timing of certain events could differ materially from those discussed in forward-looking statements as a result of certain factors, including those set forth under “Risk Factors,” “Business” and elsewhere in this report. All forward-looking statements and risk factors included in this document are made as of the date hereof, based on information available to us as of the date thereof, and we assume no obligations to update any forward-looking statement or risk factor, unless we are required to do so by law. ITEM 1. BUSINESS. Overview We are a provider of botanical-DNA based security and authentication solutions that can help protect products, brands and intellectual property of companies, governments and consumers from theft, counterfeiting, fraud and diversion.SigNature® DNA and BioMaterial™ Genotyping, our principal anti-counterfeiting and product authentication solutions, can be used in numerous industries, including cash-in-transit (transport and storage of banknotes), textiles and apparel, identity cards and other secure documents, pharmaceuticals, wine, and luxury consumer goods. SigNature DNA. We use the DNA of plants to manufacture highly customized and encrypted botanical DNA markers, or SigNature DNA Markers, which we believe are virtually impossible to replicate. We have embedded SigNature DNA Markers into a range of our customers’ products, including various inks, dyes, textile treatments, thermal ribbon, thread, varnishes and adhesives. These items can then be tested for the presence of SigNature DNA Markers through an instant field detection or a forensic level authentication. Our SigNature DNA solution provides a secure, accurate and cost-effective means for users to incorporate our SigNature DNA Markers in, and then quickly and reliably authenticate and identify, a broad range of items, such as recovered banknotes, branded textiles and apparel products, pharmaceuticals and cosmetic products, identity cards and other secure documents, digital media, artwork and collectibles and fine wine. Having the ability to reliably authenticate and identify counterfeit versions of such items enables companies and governments to detect, deter, interdict and prosecute counterfeiting enterprises and individuals. BioMaterial GenoTyping. Our BioMaterial GenoTyping solution refers to the development of genetic assays to distinguish between varieties or strains of biomaterials, such as cotton, wool, tobacco, fermented beverages, natural drugs and foods, that contain their own source DNA. We have developed two proprietary genetic tests (FiberTyping™ and PimaTyping™) to track American Pima cotton from the field to finished garments. These genetic assays provide the cotton industry with what we believe to bethe first authentication tools that can be applied throughout the U.S. and worldwide cotton industry from cotton growers, mills, wholesalers, distributors, manufacturers and retailers through trade groups and government agencies. In 2009, we discontinued our BioActive Ingredients program, which we began in 2007.We developed BioActive Ingredients for personal care products, such as skin care products, based on the biofermentation expertise developed during the manufacturing of DNA for our SigNature DNA and BioMaterial Genotyping solutions, and we have decided to focus our business on these security and authentication solutions. Corporate History We are a Delaware corporation, which was initially formed in 1983 under the laws of the State of Florida as Datalink Systems, Inc.In 1998, we reincorporated in Nevada, and in 2002, we changed our name to our current name, Applied DNA Sciences, Inc.In December 2008, we completed our reincorporation from Nevada to the State of Delaware. 1 In November 2005, our corporate headquarters were relocated from Los Angeles, California to the Long Island High Technology Incubator at Stony Brook University in Stony Brook, New York, where we established laboratories for the manufacture of DNA markers and product prototypes, and DNA authentication.The address of our corporate headquartersis 25 Health Sciences Drive, Suite 113, Stony Brook, New York 11790, and our telephone number is (631) 444-6370.We maintain a website at www.adnas.com. To date, we have had a very limited operating history, and as a result, our operations have produced insignificant revenues. Industry Background The Company is focusing its efforts on the cash-in-transit business and the general anti-counterfeiting industry. Cash-in-transit businesses transport and store cash and ATM cassettes.In the U.K. alone, there is an estimated £500 billion being transported each year, or £1.4 billion per day.The nature of this business makes cash-in-transit an attractive target for criminals, and as a result the industry invests in excess of £100 million per year in security equipment and devices.Currently, a system of cash degradation, using a smoke or liquid dye to permanently mark and essentially destroy stolen cash, is used.The incidence of cash-in-transit based crime has increased over 170% in London since 2006, according to the Metropolitan Police. Counterfeiting, product diversion, piracy, forgery, identity theft, and unauthorized intrusion into physical locations and databases create significant and growing problems to companies in a wide range of industries as well as governments and individuals worldwide.The U.S. Chamber of Commerce reported in 2007 that counterfeiting and piracy cost the U.S. economy between $200-$250 billion per year, or an estimated 750,000 American jobs, and pose a real threat to consumer health and safety.The World Customs Organization and Interpol estimate that annual global trade in illegitimate goods was $650 billion in 2007. Product counterfeiting and diversion particularly harms manufacturers of consumer products, especially for prestige and established brands, and the consumers who purchase them.This estimated total includes: ● $34 billion of software products; ● $24 billion of apparel and footwear; ● $4 billion of cigarettes and tobacco products; ● $32 billion of pharmaceuticals; ● $18 million in wine; ● $500 million of sports equipment; ● $35 million of electronic equipment and supplies; ● $3billion in cosmetics; ● $12 billion in automobile parts; ● $1 billion of food and alcohol products; ● $1 billion in jewelry and watches; ● $10 million of computer equipment and supplies; and ● $100 billion of other goods. Governments are increasingly vulnerable to counterfeiting, terrorism and other security threats at least in part because currencies, identity and security cards and other official documents can be counterfeited with relative ease.For instance, the DOPIP valued 2005 seizures and losses associated with counterfeit currency at around $609 billion, and counterfeit identification at $124 million.Governments must also enforce the various anti-counterfeiting and anti-piracy regimes of their respective jurisdictions which becomes increasingly difficult with the continued expansion of global trade. The pharmaceutical industry also faces major problems relative to counterfeit, diluted, or falsely labeled drugs that make their way through healthcare systems worldwide, posing a health threat to patients and a financial threat to drugmakers and distributors.In 2006 the Center for Medicine in the Public Interest predicted that counterfeit drug sales will reach $75 billion globally in 2010, an increase of more than 90% from 2005.In February 2006, the World Health Organization (“WHO”) estimated that counterfeits account for more than 10% of the global pharmaceuticals market, and 25% of pharmaceuticals consumed in developing countries and that as much as 50% in some countries, are counterfeit.According to the WHO, counterfeiting can apply to both branded and generic products and counterfeit pharmaceuticals may include products with the correct ingredients but fake packaging, with the wrong ingredients, without active ingredients or with insufficient active ingredients.The challenges presented by traditional counterfeiters have recently been supplemented by the many websites, from direct retailers to auction sites, that offer counterfeit prescription drugs online.As a result, the pharmaceutical industry and regulators are examining emerging anti-counterfeit technologies, including radio-frequency identification tags and electronic product codes, known as EPCs, to help stem the wave of counterfeit drugs and better track legitimate drugs from manufacturing through the supply chain. -2- The digital and recording media industry, including the segment that records computer software on compact discs, has long been a victim of piracy, or the production of illegal copies of genuine media or software, and the counterfeiting and distribution of imitation media or software. Compact discs, DVDs, videotapes, computer software and other digital and recording media that appears identical to genuine products are sold at substantial discounts by vendors at street and night markets, via mail order catalogs and on the internet at direct retail websites or at auction sites. In 2008 the Business Software Alliance (“BSA”) reported that in 2007, the United States lost $8.0 billion as a result of software piracy. The BSA also estimated that 33 percent of software programs in the U.S. are unlicensed and that since January 1, 2000, the BSA has settled with 1,668 companies for a total of $81,821,895. In a white paper published in December 2005, the BSA and the IDC also reported that they found in a 2007 study that for every two dollars worth of software purchased legitimately, one dollar was obtained illegally. The artworks and collectibles markets are also particularly vulnerable to counterfeiting, forgery and fraud.New works are produced and then passed off as originating from a particular artistic period or source, authentic fragments are pieced together to simulate an original work, and existing works are modified in order to increase their purported value.Such phony artwork and collectibles are then often sold with fake or questionable signatures and “provenance,” or documented ownership histories that confirm authenticity. As more and more companies in each of these markets begin to address the problem of counterfeiting, we expect that different systems will compete to be the leading standards by which products can be tracked across world markets.Historically, counterfeiting, product diversion and other types of fraud have been combatted by embedding various authentication systems and rare and easily distinguishable materials into products, such as radio frequency identification (“RFID”) devices and banknote threads in packaging, integrated circuit chips and magnetic strips in automatic teller machine cards, holograms on currency, elemental taggants in explosives, and radioactivity and rare molecules in crude oil.These techniques are effective but have generally been reverse-engineered and replicated by counterfeiters, which limits their usefulness as forensic methods for authentication of the sources of products and other items. Every living organism has a unique DNA code that determines the character and composition of its cells. The core technologies of our business allow us to use the DNA of everyday plants to mark objects in a unique manner that we believe cannot be replicated, and then identify these objects by detecting the absence or presence of the DNA.Our scientific team was able to develop genetic based assays and protocols to identify DNA markers that are endogenous to a particular plant in order to differentiate between biological strains of cotton and we are now employing the same methodology in wool, wine and other natural products. In addition, in the case of Pima cotton, we have developed proprietary technologies to differentiate between Pima (G. barbadense) and Non-Pima (G. hirsutum) cotton with absolute certainty.In the process, we were also able to develop an approach to attach an exogenous DNA marker to a finished textile product.Cotton classification and the authentication of cotton geographic origin are issues of global significance, important to brand owners and to governments that must regulate the international cotton trade. The use of DNA to identify the cotton fiber content of finished textiles is a significant opportunity for license holders to control their brand and for governments to improve their ability to enforce compliance with trade agreements between nations.In addition to the global cotton trade, the markets for BioMaterial Genotyping include biotherapeutics, nutraceuticals, natural foods, wines and fermented alcohols and other natural textiles. Our Offerings SigNature DNA We believe our SigNature DNA offering is as broadly applicable, convenient and inexpensive as existing authentication systems, while highly resistant to reverse-engineering or replication, so that it can either be applied independently or supplement existing systems in order to allow for a forensic level of authentication of the sources of a broad range of items, such as artwork and collectibles, fine wine, consumer products, digital and recording media, pharmaceuticals, financial instruments, identity cards and official documents.Each SigNature DNA Marker is first designed and manufactured to be a highly customized and encrypted botanical DNA marker.The SigNature DNA Marker is then encapsulated and stabilized so that it is resistant to heat, organic solvents, chemicals and most importantly, ultraviolet, or UV radiation.Once it has been encapsulated, our SigNature DNA Embedment system can be used to embed the SigNature DNA Marker directly onto products or other items or into special inks, threads and other media, which in turn can be incorporated into packaging or products.Once it is embedded, our SigNature DNA Encryption Detector pen can instantly test for the presence or absence of any of our SigNature DNA Markers, and our SigNature polymerase chain reaction (PCR) Kits can provide rapid forensic level authentication of specific SigNature DNA Markers. -3- We believe that the key characteristics and benefits of the SigNature DNA offering are as follows: We Believe Our SigNature DNA Markers Are Virtually Impossible to Copy In creating unique SigNature DNA Markers, we use DNA segments from one or more botanical sources, rearrange them into unique encrypted sequences, and then implement one or more layers of anti-counterfeit techniques.Because the portion of DNA in a SigNature DNA Marker used to identify the marker is so minute, it cannot be detected unless it is replicated billions of times over, or amplified.This amplification can only be achieved by applying matching strands of DNA, or a primer, and polymerase chain reaction (PCR) techniques to the SigNature DNA Marker.The sequence of the relevant DNA in a SigNature DNA Marker must be known in order to manufacture the primer for that DNA.As a result, we believe the effort required to find, amplify, select and clone the relevant DNA in a SigNature DNA Marker would involve such enormous effort and expense that SigNature DNA Markers are virtually impossible to copy without our proprietary systems. Simple and Rapid Authentication We offer rapid readers capable of instantly testing for the presence or absence of any of our SigNature DNA Markers.In addition, when a forensic level of authentication is necessary, we offer in-field or in-house forensic DNA authentication with a handheld battery powered PCR-based device that will confirm authentication sequences in approximately 10 minutes. Low Cost and High Accuracy The costs associated with the DNA required to manufacture our SigNature DNA Markers are not significant since the amount of DNA required for each marker is so minute (for instance, only 3-5 parts per million when incorporated in an ink).We manufacture the identifying segment of DNA to be used in a SigNature DNA Marker by cloning them inside microorganisms such as yeast or bacteria, which are highly productive and inexpensive to grow.As a result, SigNature DNA Markers are relatively inexpensive when compared to other anti-counterfeiting devices such as RFIDs, EPCs, integrated circuit chips, and holograms.The probability of mistakenly identifying a SigNature DNA Marker is less than 1 in 1 trillion, so our authentication systems are highly accurate, and in fact, our SigNature PCR Kits can authenticate to a forensic level. Easily Integrated with Other Anti-Counterfeit Technologies Our SigNature DNA Markers can be embedded onto RFID devices, banknote threads, labels, serial numbers, holograms, and other marking systems using inks, threads and other media.We believe that combined with other traditional methods, our SigNature DNA solution provides a significant deterrent against counterfeiting, product diversion, piracy, fraud and identity theft. Broad Applicability and Ingestible Our SigNature DNA Markers can be embedded into almost any consumer product, and virtually any other item.For instance, we believe the indelible SigNature DNA Ink we produce is safe to consume and can be used in pharmaceutical drug tablets and capsules.Use of our SigNature DNA in ingestible products and drugs may require approval of the U.S. Food and Drug Administration. BioMaterial Genotyping We believe our BioMaterial Genotyping solution offers a unique means for determining the authenticity of biomaterials, such as cotton, wool, tobacco, fermented beverages, natural drugs and foods.Just as a person’s DNA specifies all of their unique qualities, biomaterials typically contain genomic DNA or fragments thereof that can be utilized to authenticate originality.We have initially developed two proprietary genetic-based assays and protocols to identify DNA markers that are endogenous (internal) to a particular product in order to differentiate between biological strains.In a process we call Fibertyping™, we are able to differentiate between Pima cotton (G. barbadense) and upland cotton (G. hirsutum).Our FiberTyping offering enables our customers and potential clients to cost-effectively give assurance to manufacturers, suppliers, distributors, retailers and end-users that their products are authentic, that they are made from the fibers and textiles as labeled.In a process we call Pimatyping™, we are able to differentiate between Pima cotton grown in different regions of the world.Cotton classification and the authentication of cotton geographic origin are issues of global significance, important to brand owners and to governments that must regulate international cotton trade.Similar offerings are currently being developed for use in biomaterials other than cotton.Biomaterials can now be tracked from field to final purchase guaranteeing the authenticity of the item.As we are testing for innate genomic DNA, we believe these assays cannot be counterfeited. -4- We believe our BioMaterial Genotyping allows us to: ● Identify U.S. produced Pima cotton; ● Establish an authentication protocol for cotton and other biomaterials; and ● Deter counterfeits and protect the integrity of brands. We believe our two genetic assays accurately distinguish between: ● Pima cotton (G. barbadense) and upland cotton (G. hirsutum) (cultivars in mature cotton fibers and in cotton fabrics (Fibertyping); and ● American Pima and Extra Long Staple (ELS) Pima cotton (Pimatyping), We believe that our new DNA extraction protocol and methodologies are more effective than existing forensic systems.We believe that the combination of our SigNature DNA and BioMaterial Genotyping solutions covers the total authentication market, is applicable to multiple industry verticals, and can mark physical products on the front end and authenticate forensic DNA sequences on the back end. Discontinued BioActive Ingredients Program In 2009, we discontinued our BioActive Ingredients program, which we began in 2007.We developed BioActive Ingredients for personal care products, such as skin care products, based on the biofermentation expertise developed during the manufacturing of DNA for our SigNature DNA and BioMaterial Genotyping solutions, and we have decided to focus our business on these security and authentication solutions. Our Strategy We have begun to generate revenues principally from sales of our SigNature DNA and BioMaterial Genotyping offerings.Key aspects of our strategy include: Customize and Refine our Solutions to Meet Potential Customers’ Needs We are continuously attempting to improve our SigNature DNA solution by testing the incorporation of our SigNature DNA Markers into different media, such as newly configured labels, inks or packing elements, for use in new applications.Each prospective customer has specific needs and employs varying levels of existing security technologies with which our solution must be integrated.Our goal is to develop a secure and cost-effective system for each potential customer that can be incorporated into that potential customer’s products or items themselves or their packaging so that they can, for instance, be tracked throughout the entire supply chain and distribution system. Continue to Enhance Detection Technologies for Authentication of our SigNature DNA Markers We have also identified and are further examining opportunities to collaborate with companies and universities to develop a new line of detection technologies that will provide faster and more convenient ways to authenticate our SigNature DNA Markers. Target Potential High-Volume Markets We will continue to focus our efforts on target vertical markets that are characterized by a high level of vulnerability to counterfeiting, product diversion, piracy, fraud, identity theft, and unauthorized intrusion into physical locations and databases.Today our target markets include art and collectibles, cash-in-transit, fine wine, consumer products, digital and recording media, pharmaceuticals, textile and apparel authentication and secure documents/homeland security.If and when we have significantly penetrated these markets, we intend to expand into additional related high volume markets. Pursue Strategic Acquisitions and Alliances We intend to pursue strategic acquisitions of companies and technologies that strengthen and complement our core technologies, improve our competitive positioning, allow us to penetrate new markets, and grow our customer base.We also intend to work in collaboration with potential strategic partners in order to continue to market and sell new product lines derived from, but not limited to, DNA technology. -5- Target Markets We have begun offering our products and services in Europe and the United States and are targeting the following principal markets: Cash-in-Transit Cash-in-transit businesses transport and store bank notes and ATM cassettes.In the U.K. alone, there is an estimated £500 billion being transported each year, or £1.4 billion per day.The nature of this business makes cash-in-transit an attractive target for criminals, and as a result the industry invests in excess of £100 million per year in security equipment and devices.Currently, a system of cash degradation, using a smoke or liquid dye to permanently mark and essentially destroy stolen bank notes, is used.The incidence of cash-in-transit based crime has increased over 170% in London since 2006, according to the Metropolitan Police and the UK boasts the highest levels of cash-in-transit crime in Europe. We are able to incorporate our SigNature DNA Markers in cash degradation ink that is used in the cash-in-transit industry.This solvent-based ink marks bank notes if the cash box is compromised and has the ability to penetrate the bank notes rapidly and permanently.We believe our SigNature DNA Markers are more resilient and detectable than other competing products. Textile and Apparel Authentication Cotton classification and the authentication of cotton geographic origin are issues of global significance, important to brand owners and to governments that must regulate international cotton trade.We believe that our SigNature DNA and BioMaterial Genotyping solutions could have significant potential applications for the enforcement of cotton trade quotas in the U.S. and across the globe, and for legislated quality improvement within the industry.We believe that similar issues face the wool and other natural product industries which is the next area we plan to target. Secure Documents Governments worldwide are increasingly faced with the problems of counterfeit currencies, official documents, and identity and security cards, as well as terrorism and other security threats.Governments must also enforce the various anti-counterfeiting and anti-piracy regimes of their respective jurisdictions which becomes increasingly difficult with the continued expansion of global trade.Our SigNature DNA solution can provide secure, forensic, and cost-effective anti-counterfeiting, anti-piracy and identification solutions to local, state, and federal governments as well as the defense contractors and the other companies that do business with them.Our SigNature solution can be used for all types of identification and official documents, such as: ● passports; ● lawful permanent resident, or “green” cards; ● visas; ● drivers’ licenses; ● Social Security cards; ● military identification cards; ● national transportation cards; ● security cards for access to sensitive physical locations; and ● other important identity cards, official documents and security-related cards. Pharmaceuticals The pharmaceutical industry also faces major problems relative to counterfeit, diluted, or falsely labeled drugs that make their way through healthcare systems worldwide, posing a health threat to patients and a financial threat to drugmakers and distributors.As a result, the pharmaceutical industry and regulators are examining emerging anti-counterfeit technologies, including RFID tags and EPCs to help stem the wave of counterfeit drugs and better track legitimate drugs from manufacturing through the supply chain.Our SigNature DNA Markers can easily be embedded directly into pharmaceutical packaging or into RFID tags or EPCs attached to packaging, and since they are ingestible, may be applied aspart of a unit dose.In its 2004 report “Combating Counterfeit Drugs,” the U.S. Food and Drug Administration noted that authentication technologies for pharmaceuticals (such as color-shifting inks, holograms, taggants, or chemical markers embedded in a drug or its label) have been sufficiently perfected that they can now serve as a critical component of a layered approach to control counterfeit drugs. The U.S. Food and Drug Administration’s 2004 Report acknowledged the importance of using one or more authentication technologies for drug products. -6- Consumer Products Counterfeit items are a significant and growing problem with all kinds of consumer packaged goods, especially in the retail and apparel industries.According to the World Customs Organization, up to $12 billion worth of clothing and accessories worldwide are fake, and Interpol reported $3 billion worth of fragrances and cosmetics are counterfeit each year.In the United States, $1.29 billion dollars worth of seizures and losses were incurred resulting from counterfeit of apparel and other consumer products.We have developed and are currently marketing a number of solutions aimed at brand protection and authentication for the retail and apparel industries, including the clothing, accessories, fragrances and cosmetics segments.Our SigNature DNA solution can be used by manufacturers in these industries to combat counterfeiting and piracy of primary, secondary and tertiary packaging, as well as the product itself, and to track products that have been lost in transit, whether misplaced or stolen. Fine Wine Vintners and purveyors of fine wine are also vulnerable to counterfeiting or product diversion.We believe our SigNature and BioMaterial Genotyping solutions can provide vintners, purveyors of fine wines and organizations within the wine community several benefits: ● Verifed authenticity increases potential customers’ confidence in the product and their purchase decision; ● For the vintner, the SigNature and BioMaterial Genotyping solutions can strengthen brand support and recognition, and offers the potential for improved marketability and sales; and ● SigNature DNA Markers can be embedded in bottles, labels, or both at the winery, and easily authenticated at the location of the wine distributor or auctioneer; BioMaterial Genotyping allows the identification of wine based on the varietal of grape and the region it is grown in. Art & Collectibles The fine art and collectibles markets are particularly vulnerable to counterfeiting, forgeries and fraud.Phony artwork and collectibles are often sold with fake or questionable signatures or attributions.We believe our SigNature DNA Markers can safely be embedded directly in, and so can be used to designate and then authenticate all forms of artwork and collectibles, including paintings, books, porcelain, marble, stone, bronzes, tapestries, glass and fine woodwork, including frames.We believe they can also be embedded in any original supporting documentation related to the artwork or collectible, the signature of the artist and any other relevant material that would provide provenance, such as: ● A signed certificate or statement of authenticity from a respected authority or expert on the artist; ● An exhibition or gallery sticker attached to the art or collectible; ● An original sales receipt; ● A film or recording of the artist talking about the art or collectible; ● An appraisal from a recognized authority or expert on the art or collectible; and ● Letters or papers from recognized experts or authorities discussing the art or collectible. Digital and Recording Media The digital and recording media industry, including the segment that records computer software on compact discs, faces significant threats from piracy and the counterfeiting and distribution of imitation media or software.In 2008 the Business Software Alliance (“BSA”) reported that in 2007, the United States software industry lost $8.9 billion as a result of software piracy, an increase of $1.6 billion over the previous year.An independent study conducted by IDC for the BSA reported that 33 percent of software in the United States is unlicensed.Our SigNature DNA Markers can be embedded onto digital and recording media products, such as CDs, DVDs, videotapes and computer software, as well as the packaging of these products. Our Technology Every living organism has a unique DNA code that determines the character and composition of its cells.The core technologies of our business allow us to use the DNA of everyday plants to mark objects in a unique manner that we believe can only be replicated at great expense, and then identify these objects by detecting the absence or presence of the DNA. SigNature DNA Encryption Our patent pending encryption system allows us to isolate strands of botanical DNA and then fragment and reconstitute them to form unique “DNA chimers”, or encrypted DNA segments, whose sequences are known only to us. -7- SigNature DNA Encapsulation Our patented encapsulation system allows us to apply a protective coating to encrypted DNA chimers, creating a SigNature DNA Marker that is resistant to heat, organic solvents, chemicals and UV radiation, and so can be identified for hundreds of years after being embedded directly, or into media applied or attached to the item to be marked. SigNature DNA Embedment Our patented embedment system allows us to incorporate our SigNature DNA Markers into a broad variety of media, such as petroleum and petroleum derivatives, inks, dyes, laminates, glues, threads, and textiles. SigNature DNA Authentication Our patent pending forensic level authentication methods allow us to unlock the encrypted DNA chimers by using PCR techniques and proprietary primers that were specifically designed by us to detect the DNA sequences we encrypted and embedded into the product or other item.Detection of the DNA chimers unique to a particular item or series of items allows us to authenticate its or their origin. Products and Services Our SigNature DNA solution consists of three steps: creating and encapsulating a specific encrypted DNA segment, applying it to a product or other item, and detecting the presence or absence of the specific segment.We plan for the first two steps to be controlled exclusively by Applied DNA and its certified agents to ensure the security of SigNature DNA Markers.Once applied, the presence of any of our SigNature DNA Markers can be detected by us or a customer in a simple spot test, or a sample taken from the product or other item can be analyzed forensically to obtain definitive proof of the presence or absence of a specific type of SigNature DNA Marker (e.g., one designed to mark a particular product). Creating a Customer or Product-Specific SigNature DNA Marker Our SigNature DNA Markers are botanical DNA segments custom manufactured by us to identify a particular class of or individual products or items.During this manufacturing process, we scramble and encrypt a naturally occurring botanical DNA code segment or segments, and then encapsulate the resulting DNA segment utilizing our proprietary SigNature DNA Encapsulation system. We then record and store the sequence of the DNA segment in a secure database in order that we can later detect it. Embedding the SigNature DNA Marker Our SigNature DNA Markers may be directly embedded in products or other items, or otherwise attached by embedding them into media that is incorporated in or attached to the product or item.For example, we can embed SigNature DNA Markers directly in paper, metal, plastics, stone, ceramic, and other materials.Media in which we can embed SigNature DNA Markers include: SigNature DNA Ink:Our SigNature DNA Ink can be applied directly or on a label that is then affixed to the product or item.SigNature DNA Ink is highly durable and degradation resistant.SigNature DNA Ink can be visible (colored) or invisible.This makes it possible to mark products with a visible, or overt, and/or invisible, or covert, SigNature DNA Marker on any tangible surface such as a label.The location of covert Signature DNA Markers on a product are recorded and stored in a secure database.Similar media like varnish and paints can also be used instead of ink. Sporting event tickets have been prototyped using our SigNature DNA Ink.In addition, our SigNature DNA Ink is being tested in government documents, auto parts, luxury goods and consumer products. Other examples of where our SigNature DNA Inks can be used include: ● artwork and collectibles (paintings, artifacts, antiques, stamps, coins, documents, collectibles and memorabilia); ● corporate documents (confidential, date and time dependent documents or security clearance documents); ● financial instruments (currency, stock certificates, checks, bonds and debentures); ● retail items (event tickets, VIP tickets, clothing labels, luxury products); ● pharmaceuticals (tablet, capsule and pill surface printing); and ● other miscellaneous items (lottery tickets, inspection stamps, custom seals, passports and visas, etc.). -8- We have also developed a portfolio of SigNature DNA containing thermal transfer ribbons.These products will allow retailers to protect at the point-of-sale by printing price labels, hang tags, event tickets and even credentials with customized SigNature markers. We are also able to mark cartridges of laser printers with SigNature DNA. AzSure™ Security Ink: We have developed AzSure bank note marking ink at the request of our cash-in-transit customer.This security ink is being marketed to governments and industry to protect bank notes and other financial instruments.We believe the unique visible and fluorescent blue signature of our highly substantive dye/DNA system distinguishes AzSure from all other dyes used within the cash-in-transit industry. SigNature DNA Thread:Our SigNature DNA Thread, which can consist of any fabric from cotton to wool, is embedded with SigNature DNA Markers and can be used to mark and authenticate products and other items incorporating textiles.For example, SigNature DNA Thread can be incorporated in a finished garment, bag, purse, shoe or other product or item.SigNature DNA Thread can help textile vendors, clothing and accessory manufacturers and governments authenticate thread, yarn and fabric at any stage in the supply chain.We can also embed our SigNature DNA Markers into raw cotton fiber before manufacture of a finished cotton textile product (e.g., a t-shirt) and authenticate a finished cotton product. We are currently working with the Textile Centre of Excellence consortium of companies (Leeds, UK) to demonstrate how our SigNature DNA can be used to authenticate textiles at all points of the supply chain through to the end user. In addition, we are working to demonstrate the integration of SigNature DNA with existing manufacturing processes to produce threads, labels and fabrics manufactured by Yorkshire-based companies. Other Security Devices:Our SigNature DNA Markers can also be embedded onto printed barcodes, RFID tags, optical memory strips, holograms, tamper proof labels and other security devices incorporated into products and other items for various security-related purposes. SigNature DNA Detection and Product Authentication We now offer a full range of detection options from instant rapid screening to more detailed forensic level authentication: Level 1 “Spot Test” Detection:We offer rapid readers capable of instantly testing for the presence or absence of any of our SigNature DNA Markers. Level 2 Forensic DNA Authentication:When a forensic level of authentication is necessary, we offer in-field or in-house forensic DNA authentication with a handheld battery powered PCR-based device that will confirm authentication sequences in approximately 10 minutes Sales and Marketing As of December 17, 2009, we had three employees engaged in sales and marketing.We expect to hire additional sales directors and/or consultants to assist us with sales and marketing efforts with respect to ournine target vertical markets. Research and Development Our research and development efforts are primarily focused on the development of prototypes of new versions of our products using our existing technologies for review by prospective customers, such as different types of SigNature DNA Ink and SigNature DNA Thread.We are also focused on the identification of additional genotyping markers.Nonetheless, we believe that our development of new and enhanced technologies relating to our business may be important to our future success, and we continue to examine whether investments in the research and development of such technologies is merited. Manufacturing We have the capability to manufacture SigNature DNA Markers, covert DNA Ink, and SigNature PCR Kits at our laboratories in Stony Brook.We rely upon other companies to manufacture our overt color-changing DNA Ink. We also have in-house capabilities to complete all BioMaterial Genotyping authentications. Distribution of our Products and Commercial Agreements Cash-in Transit.We can use our SigNature DNA platform to offer a forensic security solution for banks and institutions operating in the cash-in-transit industry, including automated teller machine (ATM) operations and banknote transportation and storage.We can embed our SigNature DNA Marker into cash degradation inks thatare placed in cash-in-transit boxes.If a cash box is compromised or illegally accessed, the security device discharges the liquid cash degradation dye into the banknotes, which can be detected after the banknotes are recovered by police.Since January 2008, we have been engaged with Loomis Group U.K., a cash-handling company, and Spinnaker International, a cash-in-transit box manufacturer, pursuant to which we provide signature DNA for use in boxes and authentication and expert witness reports.In July 2009, we joined Banknote Watch, a national U.K.-based crime prevention initiative. -9- IIMAK Agreement.On April 18, 2007, we entered into a Joint Development and Marketing Agreement with International Imaging Materials, Inc., or IIMAK. In this agreement with IIMAK, the parties agreed to jointly develop thermal transfer ribbons incorporating our SigNature DNA Markers to help prevent counterfeiting and product diversion for an initial six (6) month period. Upon the successful development of commercially feasible ribbons incorporating SigNature DNA Markers, we will be paid royalties based on a calculation of net receipts by IIMAK from sales of such products. We will receive the exclusive right to supply DNA taggants to IIMAK and IIMAK will receive the exclusive right to manufacture and sell such products worldwide. In February 2008, we completed the joint development stage of this agreement and initiated pilot manufacturing of IIMAK thermal transfer ribbons embedded with SigNature DNA. Print Color Agreement. On September 16, 2009, we entered into a Supply and Distribution Agreement,pursuant to which Printcolor Screen Ltd. has agreed to manufacture and supply to us on an exclusive basis AzSure security ink for an initial period of five years, unless the agreement is mutually terminated by the parties or terminated for material breach. Supima Cotton Agreement. On June 27, 2007, we entered into a Feasibility Study Agreement with Supima, a non-profit organization for the promotion of U.S. pima cotton growers.In connection with the agreement we undertook a study of the feasibility of establishing a method or methods to authenticate and identify U.S. produced pima cotton fibers.We received payments from Supima upon signing of the agreement and in installments beginning on July 6, 2007 through completion of the feasibility study.The feasibility study was successfully completed in the first quarter of 2008.We plan to begin a preliminary launch of authentication services in 2010 and we may in the future offer authentication services to member companies of Supima (as well as non-member companies) to confirm the Supima cotton content of textile items such as apparel and home fashion products.We are obligated to pay Supima a percentage of any fees that we receive from such companies for authentication services we provide them. We are also obligated to pay Supima fifty percent of the aggregate amount of payments that we received from Supima for the feasibility study out of any fees we receive from providing authentication services.In addition, until the earlier of either (i) five years or (ii) the repayment to Supima of fifty percent of the aggregate amount of payments that we received from Supima for the feasibility study, we are obligated to pay Supima a fee for each authentication service that we provide. The agreement may be terminated by us or Supima after sixty (60) days upon fourteen (14) days prior written notice. Textile Centre of Excellence. On August 11, 2008, we entered into an Agreement with Huddersfield and District Textile Training Company Limited.We have agreed to undertake a study to demonstrate how our SigNature DNA can be used to authenticate textiles at all points of the supply chain through to the end user.In addition, this study will demonstrate the integration of SigNature DNA with existing manufacturing processes to produce threads, labels and fabrics manufactured by Yorkshire-based companies.The funding for Phase I of the study, which ran through December 2008, totaled £50,000.We successfully completedPhase I of the study, and we anticipate beginning Phase II, which could result in continued funding. Nissha Agreement. On December 14, 2009, we entered into a Supply Agreement with Nissha Printing Co., Ltd. ("Nissha"), an international printing company. In the agreement, we agreed to supply our authentication marks to Nissha to be incorporated into their printing ink. We will receive an initial fee, annual fee and authentication mark fee for each unique authentication mark purchased. Additional fees may be received if more than 10 authentications per year are ordered by Nissha. In addition, on December 21, 2009, we entered into a Supply Agreement with an international company. In the agreement, we agreed to supply the company with our authentication marks. We will receive an annual fee for each unique authentication mark purchased. There is the potential to receive additional fees if more than three authentications per year are ordered. In exchange for exclusive rights in a specific field, the company has agreed to minimum volume purchases for each year of the agreement. -10- Biowell Agreement. In the first half of 2005, Biowell Technology, Inc. (“Biowell”) transferred substantially all of its intellectual property to Rixflex Holdings Limited, a British Virgin Islands company, and on July 12, 2005, Rixflex Holdings Limited merged with and into our wholly-owned subsidiary APDN (B.V.L.) Inc., a British Virgin Islands company. The shareholders of Rixflex Holdings Limited received 36 million shares of our common stock in consideration of this merger. In connection with the acquisition of this Biowell intellectual property, we terminated our existing license agreement and on July 12, 2005, we entered into a license agreement with Biowell, under which we granted Biowell an exclusive license to sell, market, and sub-license certain of our products in Australia, certain countries in Asia and certain Middle Eastern countries. By letter dated November 1, 2007, we terminated Biowell’s rights as license with respect to Australia, China and certain other countries in Asia because of Biowell’s failure to pay us certain fees, payments or consideration in connection with the grant of the license. In addition, we terminated the exclusivity of the license with respect to certain Middle Eastern and other Asian countries because of Biowell’s failure to meet certain minimum annual net sales in each of the various countries covered by the license. Competition The principal markets for our offerings are intensely competitive.We compete with many existing suppliers and new competitors continue to enter the market.Many of our competitors, both in the United States and elsewhere, are major pharmaceutical, chemical and biotechnology companies, or have strategic alliances with such companies, and many of them have substantially greater capital resources, marketing experience, research and development staff, and facilities than we do.Any of these companies could succeed in developing products that are more effective than the products that we have or may develop and may be more successful than us in producing and marketing their existing products.Some of our competitors that operate in the anti-counterfeiting and fraud prevention markets include: American Bank Noble Holographics, Inc., Applied Optical Technologies, Authentix, ChemTAG, Collectors Universe Inc., Collotype, Data Dot Technology, De La Rue Plc., Digimarc Corp., DNA Technologies, Inc., ID Global, Informium AG, Inksure Technologies, Kodak, L-1 Identity Solutions, Manakoa, Media Sec Technologies, November AG, opSec Security Group plc, SmartWater Technology, Inc., Sun Chemical Corp, Tracetag, Prooflag SAS and Warnex. Some examples of competing security products include: ● fingerprint scanner (a system that scans fingerprints before granting access to secure information or facilities); ● voice recognition software (software that authenticates users based on individual vocal patterns); ● cornea scanner (a scanner that scans the iris of a user’s eye to compare with data in a computer database); ● face scanner (a scanning system that uses complex algorithms to distinguish one face from another); ● integrated circuit chip & magnetic strips (integrated circuit chips that receive and, if authentic, send a correct electric signal back to the reader, and magnetic strips that contain information, both of which are common components of debit and credit cards); ● optically variable microstructures (these include holograms, which display images in three dimensions and are generally difficult to reproduce using advanced color photocopiers and printing techniques, along with other devices with similar features); ● elemental taggants and fluorescence (elemental taggants are various unique substances that can be used to mark products and other items, are revealed by techniques such as x-ray fluorescence); and ● radioactivity & rare molecules (radioactive substances or rare molecules which are uncommon and readily detected). We expect competition with our products and services to continue and intensify in the future.We believe competition in our principal markets is primarily driven by: ● product performance, features and liability; ● price; ● timing of product introductions; ● ability to develop, maintain and protect proprietary products and technologies; ● sales and distribution capabilities; ● technical support and service; -11- ● brand loyalty; ● applications support; and ● breadth of product line. If a competitor develops superior technology or cost-effective alternatives to our products, our business, financial condition and results of operations could be significantly harmed. Proprietary Rights We believe that our 12 patents, 15 provisional patents, 11 patents pending, 5 registered trademarks, and 5 registered trademarks pending, which are described in the table below, and our trademarks, trade secrets, copyrights and other intellectual property rights are important assets for us. Patents Issued: Patent Name Patent No Assignee ofRecord DateIssued Jurisdiction Nucleic Acid as Marker for Product Anticounterfeiting and Identification APDN (B.V.I.) Inc. 3/17/2000 Taiwan Method of using ribonucleic acid as marker for product anti-counterfeit labeling APDN (B.V.I.) Inc. 2/2/2005 China EppenLocker (A Leakage Prevention Apparatus of Microcentrifuge) APDN (B.V.I.) Inc. 3/10/2000 Taiwan Multiple Tube Structure for Multiple PCR in a Closed Container APDN (B.V.I.) Inc. 6/20/2000 Taiwan A Device for Multiple Polymerase Chain Reactions Ina Closed Container and a Method of Using Thereof APDN (B.V.I.) Inc. 6/12/2000 Taiwan Method for Mixing Nucleic Acid in Water Insoluble Media and Application Thereof APDN (B.V.I.) Inc. 8/11/2003 Taiwan A Method of marking solid or liquid substances with nucleic acid for anti-counterfeiting and authentication APDN (B.V.I.) Inc. 10/3/2006 United States A novel nucleic acid based steganography system and applications thereof MY 135976-A APDN (B.V.I.) Inc. 7/31/2008 Malaysia APDN (B.V.I.) Inc. 8/3/2005 Korea Rixflex 8/4/2004 India Method for Mixing Ribonucleic Acid in Water Insoluble Media and Application Thereof APDN (B.V.I.) Inc. 8/31/2002 Japan Method for Mixing Ribonucleic Acid in Water Insoluble Media and Application Thereof APDN (B.V.I.) Inc. 4/2/2009 EU Method of dissolving nucleic acid in water insoluble medium and its application APDN (B.V.I.) Inc. 8/27/2003 China A Nucleic Acid Based Steganography System and Application thereof EP1568783 APDN (B.V.I.) Inc. 8/3/2004 EU -12- Patents Pending Patent Name Application No. Filed in Name of Date Filed Jurisdiction Method for Mixing Nucleic Acid in Water Insoluble Media and Application Thereof 10/645,602 Rixflex Holdings Limited 8/22/2003 United States Novel nucleic acid based steganography system and application thereof 10/909,431 Rixflex Holdings Limited 8/3/2004 United States Cryptic method of secret information carried in DNA molecule and it deencryption method APDN (B.V.I.) Inc. 8/6/2003 Taiwan A novel nucleic acid based steganography system and application thereof Biowell 8/6/2003 China 61387/2004 Rixflex Holdings Limited 8/4/2004 Korea 1-2004-00742 APDN (B.V.I.) Inc. 8/4/2004 Vietnam A novel nucleic acid based steganography system and applications thereof Rixflex Holdings Limited 8/4/2004 Thailand 2004-225987 Rixflex Holdings Limited 8/2/2004 Japan P-00200400374 Rixflex Holdings Limited 8/4/2004 Indonesia Method for classifying group ID of shoppers and transferring the shopping discount to group development funds development APDN (B.V.I.) Inc. 7/15/2003 Taiwan Method for transferring feedback foundation capable of identifying multiple objects APDN (B.V.I.) Inc. 7/31/2003 China Method of Classifying Group ID of Shoppers and Transferring the Shopping Discount to Group Development Fund PI20042889 Rixflex Holdings Limited 8/4/2004 Malaysia Rixflex Holdings Limited 7/12/2004 Thailand 2004-200730 Biowell 7/7/2004 Japan System and Method for authenticating multiple components associated with a particular product 11/437,265 APDN (B.V.I.) Inc. 5/19/2005 US 11/890,533 APDN (B.V.I.) Inc. 5/19/2006 US PCT/US2006/019660 APDN (B.V.I.) Inc. 5/19/2006 PCT System and Method for Marking Textiles with Nucleic Acid 10/825,968 APDN (B.V.I.) Inc. 4/15/2004 US Method for Transferring Feedback Foundation capable of identifying multiple objects APDN (B.V.I.) Inc. 7/15/2003 Taiwan Rixflex Holdings Limited 7/31/2003 China -13- Provisional Patents Patent Name Patent No Assignee of Record Priority Date Jurisdiction System and Method for Marking Textiles with Nucleic Acids publication # 20050112610 APDN (B.V.I.) Inc. 4/16/2003 US System and Method for Authenticating Multiple Components Associated with a Particular Good 11/437,265 APDN (B.V.I.) Inc. 5/19/2006 US System and Method for Secure Document Printing and Detection Application # 60/874,425 APDN (B.V.I.) Inc. 12/12/2006 US System and Method for Authenticating Tablets 11/954,055 APDN (B.V.I.) Inc. 12/11/2007 US System and Method for Authenticating Sports Identification Goods 11/954,051 APDN (B.V.I.) Inc. 12/29/2006 US Optical Reporter Compositions 11/954,030 APDN (B.V.I.) Inc. 12/11/2007 US Methods for Covalent Linking of Optical Reporters 11/954,009 APDN (B.V.I.) Inc. 12/11/2007 US Method for Authenticating Articles with Optical Reporters 11/954,038 APDN (B.V.I.) Inc. 12/11/2007 US Method for Secure Document Printing and Detection 11/954,044 APDN (B.V.I.) Inc. 12/11/2007 US Method for Authenticating Sports Identification Goods 11/954,051 APDN (B.V.I.) Inc. 12/11/2007 US Method for Authenticating Tablets 11/954,055 APDN (B.V.I.) Inc. 12/11/2007 US Methods for Genetic Analysis of Textiles made of Gossypium Barbadense and Gossypium HirsutumCotton 12/269,737 APDN (B.V.I.) Inc. 11/12/2008 US Methods for Genotyping Mature Cotton Fibers and Textiles 12/269,757 APDN (B.V.I.) Inc. 11/12/2008 US Incorporating Water Soluble Security Markers into Cyanoacrylate Solutions 12/465,450 APDN (B.V.I.) Inc. 5/13/2009 US Systemand Method for Marking Textiles with Nucleic Acid 10/825,968 APDN (B.V.I.) Inc. 4/15/2004 US TRADEMARKS Registered TM Reg # Assignee ofRecord Registered Jurisdiction APPLIED DNA APDN 8/19/2008 US SIGNATURE APDN 8/5/2008 US SIGNATURE apdn 10/26/2006 EU SIGNATURE APDN 10/27/2006 Australia AZSURE APDN 10/20/2009 US Pending TM# Assignee ofRecord Filed Jurisdiction FIBERTYPING 77/488531 APDN 6/2/2008 US PIMATYPING 77/488647 APDN 6/2/2008 US BIOMATERIAL GENOTYPING 77/771522 APDN 6/30/2009 US AZSURE AOO17737 APDN 11/10/2009 EU -14- However, there are events that are outside of our control that pose a threat to our intellectual property rights as well as to our products and services.For example, effective intellectual property protection may not be available in every country in which our products and services are distributed.The efforts we have taken to protect our proprietary rights may not be sufficient or effective.Any significant impairment of our intellectual property rights could harm our business or our ability to compete.Protecting our intellectual property rights is costly and time consuming.Any increase in the unauthorized use of our intellectual property could make it more expensive to do business and harm our operating results.Although we seek to obtain patent protection for our innovations, it is possible we may not be able to protect some of these innovations.Given the costs of obtaining patent protection, we may choose not to protect certain innovations that later turn out to be important.There is always the possibility that the scope of the protection gained from one of our issued patents will be insufficient or deemed invalid or unenforceable.We also seek to maintain certain intellectual property as trade secrets.This secrecy could be compromised by third parties, or intentionally or accidentally by our employees, which would cause us to lose the competitive advantage resulting from these trade secrets. Additionally, litigation regarding patents and other intellectual property rights is extensive in the biotechnology industry. In the event of an intellectual property dispute, we may be forced to litigate.This litigation could involve proceedings instituted by the U.S. Patent and Trademark Office or the International Trade Commission, as well as proceedings brought directly by affected third parties. Intellectual property litigation can be extremely expensive, and these expenses, as well as the consequences should we not prevail, could seriously harm our business.If a third party claims an intellectual property right to technology we use, we might need to discontinue an important product or product line, alter our products and processes, pay license fees or cease our affected business activities.Although we might under these circumstances attempt to obtain a license to this intellectual property, we may not be able to do so on favorable terms, or at all. Employees Presently, we currently have 13 full-time employees and two part-time employees, including two in management, nine in operations, three in sales and marketing and one in investor relations.None of our employees are covered by collective bargaining agreements, and we believe our relations with our employees are favorable. Available Information We are subject to the informational requirements of the Exchange Act, which requires us to file our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, amendments to such reports and other information with the Securities and Exchange Commission (“SEC”).This information is available at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.Information on the operation of the Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330.Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s website at www.sec.gov.Our web site is located at www.adnas.com. ITEM 1A. RISK FACTORS. Because of the following factors, as well as other variables affecting our operating results and financial condition, past financial performance may not be a reliable indicator of future performance, and historical trends should not be used to anticipate results or trends in future periods. Risks Relating to Our Business: We have a short operating history, a relatively new business model, and have not produced significant revenues.This makes it difficult to evaluate our future prospects and increases the risk that we will not be successful. We have a short operating history with our current business model, which involves the marketing, sale and distribution of anti-counterfeiting and product authentication solutions.Our operations since inception have produced insignificant revenues, and may not produce significant revenues in the near term, or at all, which may harm our ability to obtain additional financing and may require us to reduce or discontinue our operations.If we create significant revenues in the future, we will derive most of such revenues from the sale of anti-counterfeiting and product authentication solutions, which are immature industries.You must consider our business and prospects in light of the risks and difficulties we will encounter as an early-stage company in a new and rapidly evolving industry.We may not be able to successfully address these risks and difficulties, which could significantly harm our business, operating results, and financial condition. -15- We have a history of losses from operations which may continue, and which may harm our ability to obtain financing and continue our operations. We incurred net operating losses of $6.9 million for the year ended September 30, 2009 and $4.2 million for the year ended September 30, 2008.These net losses have principally been the result of the various costs associated with our selling, general and administrative expenses as we commenced operations, acquired, developed and validated technologies, began marketing activities, and incurred interest expense on notes and warrants we issued to obtain financing.Our operations are subject to the risks and competition inherent in a company that moved from the development stage to an operating company.We may not generate sufficient revenues from operations to achieve or sustain profitability on a quarterly, annual or any other basis in the future.Our revenues and profits, if any, will depend upon various factors, including whether our existing products and services or any new products and services we develop will achieve any level of market acceptance.If we continue to incur losses, our accumulated deficit will continue to increase, which might significantly impair our ability to obtain additional financing.As a result, our business, results of operations and financial condition would be significantly harmed, and we may be required to reduce or terminate our operations. We will require additional financing which may require the issuance of additional shares which would dilute the ownership held by our stockholders; we may not have enough additional shares to issue. We will need to raise funds through either debt or the sale of our shares in order to achieve our business goals.Although there are no present plans, agreements, commitments or undertakings with respect to the sale of additional shares or securities convertible into any such shares by us, any shares issued would further dilute the percentage ownership held by the stockholders.Furthermore, if we raise funds in equity transactions through the issuance of convertible securities which are convertible at the time of conversion at a discount to the prevailing market price, substantial dilution is likely to occur resulting in a material decline in the price of your shares. In addition, we may not have sufficient authorized shares of common stock under our certificate of incorporation to raise additional funds through the issuance of equity or covertible debt securities. If we are unable to obtain additional financing our business operations will be harmed or discontinued, and if we do obtain additional financing our stockholders may suffer substantial dilution. We believe that our existing capital resources will enable us to fund our operations until approximately February 2010.We believe we will be required to seek additional capital to sustain or expand our prototype and sample manufacturing, and sales and marketing activities, and to otherwise continue our business operations beyond that date.We have no commitments for any future funding, and may not be able to obtain additional financing or grants on terms acceptable to us, if at all, in the future.If we are unable to obtain additional capital this would restrict our ability to grow and may require us to curtail or discontinue our business operations.Additionally, while a reduction in our business operations may prolong our ability to operate, that reduction would harm our ability to implement our business strategy.If we can obtain any equity financing, it may involve substantial dilution to our then existing stockholders. Our independent auditors have expressed substantial doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. In their report dated December 23, 2009, our independent auditors stated that our financial statements for the year ended September 30, 2009 were prepared assuming that we would continue as a going concern, and that they have substantial doubt about our ability to continue as a going concern.Our auditors’ doubts are based on our negative working capital of $2.9 million, recurring net loss from operations of $6.9million, and capital deficiency of $1.7 million for the year ended September 30, 2009.We continue to experience net operating losses.Our ability to continue as a going concern is subject to our ability to generate a profit and/or obtain necessary funding from outside sources, including the sale of our securities, obtaining loans from financial institutions, or obtaining grants from various organizations or governments, where possible.Our continued net operating losses and our auditors’ doubts increase the difficulty of our meeting such goals and our efforts to continue as a going concern may not prove successful. General economic conditions and the current global financial crisis may adversely affect our business, operating results and financial condition. The current global economy and economic slowdown may have serious negative consequences for our business and operating results.Since our customers incorporate our products into a variety of consumer goods, the demand for our products is subject to worldwide economic conditions and their impact on levels of consumer spending.Some of the factors affecting consumer spending include general economic conditions, unemployment, consumer debt, reductions in net worth based on recent severe market declines, residential real estate and mortgage markets, taxation, energy prices, interest rates, consumer confidence and other macroeconomic factors.During a period of economic weakness or uncertainty, demand for consumer goods incorporating our products may weaken, and current or potential customers may defer purchases of our products. -16- The recent distress in the credit and financial markets has also resulted in extreme volatility in security prices and diminished liquidity, and there can be no assurance that our liquidity will not be affected by changes in the financial markets and the global economy.Moreover, the current crisis has had a significant material adverse impact on a number of financial institutions and has limited access to capital and credit for many companies.This could, among other things, make it more difficult for us to obtain, or increase our cost of obtaining, capital and financing for our operations.Our access to additional capital may not be available on terms acceptable to us or at all. If our existing products and services are not accepted by potential customers or we fail to introduce new products and services, our business, results of operations and financial condition will be harmed. There has been limited market acceptance of our botanical DNA encryption, encapsulation, embedment and authentication products and services to date.Some of the factors that will affect whether we achieve market acceptance of our solutions include: ●availability, quality and price relative to competitive solutions; ●customers’ opinions of the solutions’ utility; ●ease of use; ●consistency with prior practices; ●scientists’ opinions of the solutions’ usefulness; ●citation of the solutions in published research; and ●general trends in anti-counterfeit and security solutions’ research. The expenses or losses associated with the continued lack of market acceptance of our solutions will harm our business, operating results and financial condition. Rapid technological changes and frequent new product introductions are typical for the markets we serve.Our future success may depend in part on continuous, timely development and introduction of new products that address evolving market requirements.We believe successful new product introductions may provide a significant competitive advantage because customers invest their time in selecting and learning to use new products, and are often reluctant to switch products.To the extent we fail to introduce new and innovative products, we may lose any market share we then have to our competitors, which will be difficult or impossible to regain.Any inability, for technological or other reasons, to successfully develop and introduce new products could reduce our growth rate or damage our business.We may experience delays in the development and introduction of products.We may not keep pace with the rapid rate of change in anti-counterfeiting and security products’ research, and any new products acquired or developed by us may not meet the requirements of the marketplace or achieve market acceptance. If we are unable to retain the services of Drs. Hayward or Liang we may not be able to continue our operations. Our success depends to a significant extent upon the continued service of Dr. James A. Hayward, one of our directors, our President and Chief Executive Officer; and Dr. Benjamin Liang, our Secretary and Strategic Technology Development Officer.We do not have employment agreements with Drs. Hayward or Liang.Loss of the services of Drs. Hayward or Liangcould significantly harm our business, results of operations and financial condition.We do not maintain key-man insurance on the lives of Drs. Hayward or Liang. During fiscal 2009, Dr. Hayward provided $1.5 million in loans to the Company. In the absence of any other financing, curtailment of cash investments by Dr. Hayward could harm our cash availability and our ability to fund our operations. The markets for our anti-counterfeiting and product authentication solutions are very competitive, and we may be unable to continue to compete effectively in these industries in the future. The principal markets for our anti-counterfeiting and product authentication solutions are intensely competitive.Many of our competitors, both in the United States and elsewhere, are major pharmaceutical, chemical and biotechnology companies, or have strategic alliances with such companies, and many of them have substantially greater capital resources, marketing experience, research and development staff, and facilities than we do.Any of these companies could succeed in developing products that are more effective than the products that we have or may develop and may be more successful than us in producing and marketing their existing products.Some of our competitors that operate in the anti-counterfeiting and fraud prevention markets include: Authentix, Collectors Universe Inc., Data Dot Technology, Digimarc Corp., DNA Technologies, Inc., ID Global, Informium AG, Inksure Technologies, Kodak, L-1 Identity Solutions, Manakoa, OpSec Security Group, SmartWater Technology, Inc., Sun Chemical Corp, and Tracetag. -17- We expect this competition to continue and intensify in the future.Competition in our markets is primarily driven by: ●product performance, features and liability; ●price; ●timing of product introductions; ●ability to develop, maintain and protect proprietary products and technologies; ●sales and distribution capabilities; ●technical support and service; ●brand loyalty; ●applications support; and ●breadth of product line. If a competitor develops superior technology or cost-effective alternatives to our products, our business, financial condition and results of operations could be significantly harmed. We need to expand our sales, marketing and support organizations and our distribution arrangements to increase market acceptance of our products and services. We currently have few sales, marketing, customer service and support personnel and will need to increase our staff to generate a greater volume of sales and to support any new customers or the expanding needs of existing customers.The employment market for sales, marketing, customer service and support personnel in our industry is very competitive, and we may not be able to hire the kind and number of sales, marketing, customer service and support personnel we are targeting.Our inability to hire qualified sales, marketing, customer service and support personnel may harm our business, operating results and financial condition.We do not currently have any arrangements with any distributors and we may not be able to enter into arrangements with qualified distributors on acceptable terms or at all.If we are not able to develop greater distribution capacity, we may not be able to generate sufficient revenue to support our operations. A manufacturer’s inability or willingness to produce our goods on time and to our specifications could result in lost revenue and net losses. Though we manufacture prototypes, samples and some of our own products, we currently do not own or operate any significant manufacturing facilities and depend upon independent third parties for the manufacture of some of our products to our specifications.The inability of a manufacturer to ship orders of such products in a timely manner or to meet our quality standards could cause us to miss the delivery date requirements of our customers for those items, which could result in cancellation of orders, refusal to accept deliveries or a reduction in purchase prices, any of which could harm our business by resulting in decreased revenues or net losses upon sales of products, if any sales could be made. If we need to replace manufacturers, our expenses could increase, resulting in smaller profit margins. We compete with other companies for the production capacity of our manufacturers and import quota capacity.Some of these competitors have greater financial and other resources than we have, and thus may have an advantage in the competition for production and import quota capacity.If we experience a significant increase in demand, or if our existing manufacturers must be replaced, we will need to establish new relationships with another or multiple manufacturers.We cannot assure you that this additional third party manufacturing capacity will be available when required on terms that are acceptable to us or terms similar to those we have with our existing manufacturers, either from a production standpoint or a financial standpoint.We do not have long-term contracts with our manufacturers, and our manufacturers do not produce our products exclusively.Should we be forced to replace our manufacturers, we may experience an adverse financial impact, or an adverse operational impact, such as being forced to pay increased costs for such replacement manufacturing or delays upon distribution and delivery of our products to our customers, which could cause us to lose customers or lose revenues because of late shipments. -18- If a manufacturer fails to use acceptable labor practices, we might have delays in shipments or face joint liability for violations, resulting in decreased revenue and increased expenses. While we require our independent manufacturers to operate in compliance with applicable laws and regulations, we have no control over their ultimate actions.While our internal and vendor operating guidelines promote ethical business practices and our staff and buying agents periodically visit and monitor the operations of our independent manufacturers, we do not control these manufacturers or their labor practices.The violation of labor or other laws by our independent manufacturers, or by one of our licensing partners, or the divergence of an independent manufacturer’s or licensing partner’s labor practices from those generally accepted as ethical in the United States, could interrupt, or otherwise disrupt the shipment of finished products to us or damage our reputation.Any of these, in turn, could have a material adverse effect on our financial condition and results of operations, such as the loss of potential revenue and incurring additional expenses. Failure to license new technologies could impair sales of our existing products or any new product development we undertake in the future. To generate broad product lines, it is advantageous to sometimes license technologies from third parties rather than depend exclusively on the development efforts of our own employees.As a result, we believe our ability to license new technologies from third parties is and will continue to be important to our ability to offer new products.In addition, from time to time we are notified or become aware of patents held by third parties that are related to technologies we are selling or may sell in the future.After a review of these patents, we may decide to seek a license for these technologies from these third parties.There can be no assurance that we will be able to successfully identify new technologies developed by others.Even if we are able to identify new technologies of interest, we may not be able to negotiate a license on favorable terms, or at all.If we lose the rights to patented technology, we may need to discontinue selling certain products or redesign our products, and we may lose a competitive advantage.Potential competitors could license technologies that we fail to license and potentially erode our market share for certain products.Intellectual property licenses would typically subject us to various commercialization, sublicensing, minimum payment, and other obligations.If we fail to comply with these requirements, we could lose important rights under a license.In addition, certain rights granted under the license could be lost for reasons beyond our control, and we may not receive significant indemnification from a licensor against third party claims of intellectual property infringement. Our failure to manage our growth in operations and acquisitions of new product lines and new businesses could harm our business. Any growth in our operations, if any, will place a significant strain on our current management resources.To manage such growth, we would need to improve our: ● operations and financial systems; ● procedures and controls; and ● training and management of our employees. Our future growth, if any, may be attributable to acquisitions of new product lines and new businesses.Future acquisitions, if successfully consummated, would likely create increased working capital requirements, which would likely precede by several months any material contribution of an acquisition to our net income.Our failure to manage growth or future acquisitions successfully could seriously harm our operating results.Also, acquisition costs could cause our quarterly operating results to vary significantly.Furthermore, our stockholders would be diluted if we financed the acquisitions by incurring convertible debt or issuing securities. Although we currently only have operations within the United States, if we were to acquire an international operation; we would face additional risks, including: ●difficulties in staffing, managing and integrating international operations due to language, cultural or other differences; ●different or conflicting regulatory or legal requirements; ●foreign currency fluctuations; and ●diversion of significant time and attention of our management. Failure to attract and retain qualified scientific, production and managerial personnel could harm our business. Recruiting and retaining qualified scientific and production personnel to perform and manage prototype, sample, and product manufacturing and business development personnel to conduct business development are critical to our success.In addition, our desired growth and expansion into areas and activities requiring additional expertise, such as clinical testing, government approvals, production, and marketing will require the addition of new management personnel and the development of additional expertise by existing management personnel.Because the industry in which we compete is very competitive, we face significant challenges attracting and retaining a qualified personnel base.Although we believe we have been and will be able to attract and retain these personnel, we may not be able to continue to successfully attract qualified personnel.The failure to attract and retain these personnel or, alternatively, to develop this expertise internally would harm our business since our ability to conduct business development and manufacturing will be reduced or eliminated, resulting in lower revenues.We generally do not enter into employment agreements requiring our employees to continue in our employment for any period of time. -19- Our intellectual property rights are valuable, and any inability to protect them could reduce the value of our products, services and brand. Our patents, trademarks, trade secrets, copyrights and all of our other intellectual property rights are important assets for us. There are events that are outside of our control that pose a threat to our intellectual property rights as well as to our products and services.For example, effective intellectual property protection may not be available in every country in which our products and services are distributed.The efforts we have taken to protect our proprietary rights may not be sufficient or effective.Any significant impairment of our intellectual property rights could harm our business or our ability to compete.Protecting our intellectual property rights is costly and time consuming.Any increase in the unauthorized use of our intellectual property could make it more expensive to do business and harm our operating results.Although we seek to obtain patent protection for our innovations, it is possible we may not be able to protect some of these innovations.Given the costs of obtaining patent protection, we may choose not to protect certain innovations that later turn out to be important.There is always the possibility that the scope of the protection gained from one of our issued patents will be insufficient or deemed invalid or unenforceable.We also seek to maintain certain intellectual property as trade secrets. The secrecy could be compromised by third parties, or intentionally or accidentally by our employees, which would cause us to lose the competitive advantage resulting from these trade secrets. Intellectual property litigation could harm our business. Litigation regarding patents and other intellectual property rights is extensive in the biotechnology industry.In the event of an intellectual property dispute, we may be forced to litigate.This litigation could involve proceedings instituted by the U.S. Patent and Trademark Office or the International Trade Commission, as well as proceedings brought directly by affected third parties.Intellectual property litigation can be extremely expensive, and these expenses, as well as the consequences should we not prevail, could seriously harm our business. If a third party claims an intellectual property right to technology we use, we might need to discontinue an important product or product line, alter our products and processes, pay license fees or cease our affected business activities.Although we might under these circumstances attempt to obtain a license to this intellectual property, we may not be able to do so on favorable terms, or at all.Furthermore, a third party may claim that we are using inventions covered by the third party’s patent rights and may go to court to stop us from engaging in our normal operations and activities, including making or selling our product candidates.These lawsuits are costly and could affect our results of operations and divert the attention of managerial and technical personnel.A court may decide that we are infringing the third party’s patents and would order us to stop the activities covered by the patents.In addition, a court may order us to pay the other party damages for having violated the other party’s patents.The biotechnology industry has produced a proliferation of patents, and it is not always clear to industry participants, including us, which patents cover various types of products or methods of use.The coverage of patents is subject to interpretation by the courts, and the interpretation is not always uniform.If we are sued for patent infringement, we would need to demonstrate that our products or methods of use either do not infringe the patent claims of the relevant patent and/or that the patent claims are invalid, and we may not be able to do this.Proving invalidity, in particular, is difficult since it requires a showing of clear and convincing evidence to overcome the presumption of validity enjoyed by issued patents. Because some patent applications in the United States may be maintained in secrecy until the patents are issued, because patent applications in the United States and many foreign jurisdictions are typically not published until eighteen months after filing, and because publications in the scientific literature often lag behind actual discoveries, we cannot be certain that others have not filed patent applications for technology covered by our or our licensor’s issued patents or pending applications or that we or our licensors were the first to invent the technology.Our competitors may have filed, and may in the future file, patent applications covering technology similar to ours.Any such patent application may have priority over our or our licensors’ patent applications and could further require us to obtain rights to issued patents covering such technologies.If another party has filed a United States patent application on inventions similar to ours, we may have to participate in an interference proceeding declared by the United States Patent and Trademark Office to determine priority of invention in the United States.The costs of these proceedings could be substantial, and it is possible that such efforts would be unsuccessful, resulting in a loss of our United States patent position with respect to such inventions. -20- Some of our competitors may be able to sustain the costs of complex patent litigation more effectively than we can because they have substantially greater resources.In addition, any uncertainties resulting from the initiation and continuation of any litigation could have a material adverse effect on our ability to raise the funds necessary to continue our operations. Accidents related to hazardous materials could adversely affect our business. Some of our operations require the controlled use of hazardous materials.Although we believe our safety procedures comply with the standards prescribed by federal, state, local and foreign regulations, the risk of accidental contamination of property or injury to individuals from these materials cannot be completely eliminated.In the event of an accident, we could be liable for any damages that result, which could seriously damage our business and results of operations. Potential product liability claims could affect our earnings and financial condition. We face a potential risk of liability claims based on our products and services, and we have faced such claims in the past.Though we have product liability insurance coverage which we believe is adequate, we may not be able to maintain this insurance at reasonable cost and on reasonable terms.We also cannot assure that this insurance, if obtained, will be adequate to protect us against a product liability claim, should one arise.In the event that a product liability claim is successfully brought against us, it could result in a significant decrease in our liquidity or assets, which could result in the reduction or termination of our business. Litigation generally could affect our financial condition and results of operations. We generally may be subject to claims made by and required to respond to litigation brought by customers, former employees, former officers and directors, former distributors and sales representatives, and vendors and service providers.We have faced such claims and litigation in the past and we cannot assure that we will not be subject to claims in the future.In the event that a claim is successfully brought against us, considering our lack of material revenue and the losses our business has incurred for the period from our inception to September 30, 2009, this could result in a significant decrease in our liquidity or assets, which could result in the reduction or termination of our business. We were obligated to pay liquidated damages as a result of our failure to have our registration statement declared effective prior to June 15, 2005, and any payment of liquidated damages will either result in depletion of our limited working capital or issuance of shares of common stock which would cause dilution to our existing stockholders. Pursuant to the terms of a registration rights agreement with respect to common stock underlying convertible notes and warrants we issued in private placements in November and December, 2003, December, 2004, and January and February, 2005, for each month after June 15, 2005 that we did not have a registration statement registering the shares underlying these convertible notes and warrants declared effective, we were obligated to pay liquidated damages in the amount of 3.5% per month of the face amount of the notes, an amount equal to $367,885.On July24, 2008, the SEC declared effective our registration statement with respect to common stock underlying convertible notes and warrants we issued in private placements in November and December, 2003, December, 2004, and January and February, 2005.At our option, these liquidated damages can be paid in cash or unregistered shares of our common stock.To date we have decided to pay certain of these liquidated damages in common stock, although any future payments of liquidated damages may, at our option, be made in cash.If we decide to pay such liquidated damages in cash, we would be required to use our limited working capital and potentially raise additional funds.If we decide to pay the liquidated damages in shares of common stock, the number of shares issued would depend on our stock price at the time that payment is due.Based on the closing market prices of $0.66, $0.58, $0.70, $0.49, $0.32 and $0.20 for our common stock on July 15, 2005, August 15, 2005, September 15, 2005, October 17, 2005, November 15, 2005 and December 15, 2005, respectively, we issued a total of 3,807,375 shares of common stock in liquidated damages from August, 2005 to January, 2006 to persons who invested in the January and February, 2005 private placements.The issuance of shares upon any payment by us of further liquidated damages will have the effect of further diluting the proportionate equity interest and voting power of holders of our common stock, including investors in this offering. -21- We paid liquidated damages in the form of common stock only for the period from June 15, 2005 to December 15, 2005, and only to persons who invested in the January and February, 2005 private placements.We believe that we have no enforceable obligation to pay liquidated damages to holders of any shares we agreed to register under the registration rights agreement for periods after the first anniversary of the date of issuance of such shares, since they were eligible for resale under Rule 144 of the Securities Act during such periods, and such liquidated damages are grossly inconsistent with actual damages to such persons.Nonetheless, as of September 30, 2009 we have accrued approximately $12.0 million in penalties representing further liquidated damages associated with our failure to have the registration statement declared effective by the deadline, and have included this amount in accounts payable and accrued expenses.As of September 30, 2009, we concluded that the payment of liquidated damages under these commitments were not probable. Accordingly, we reversed the accrued expenses for the potential liquidated damages of $12.0 million as other income in the statement of operations during the year ended September 30, 2009. Matter voluntarily reported to the Securities and Exchange Commission During the months of March, May, July and August 2005, we issued a total of 8,550,000 shares of our common stock to certain employees and consultants pursuant to the 2005 Incentive Stock Plan.We engaged our outside counsel to conduct an investigation of the circumstances surrounding the issuance of these shares.On April 26, 2006, we voluntarily reported the findings from this investigation to the SEC, and agreed to provide the SEC with further information arising from the investigation.We believe that the issuance of 8,000,000 shares to employees in July 2005 was effectuated by both our former President and our former Chief Financial Officer/Chief Operating Officer without approval of our board of directors.These former officers received a total of 3,000,000 of these shares.In addition, it appears that the 8,000,000 shares issued in July 2005, as well as an additional 550,000 shares issued to employees and consultants in March, May and August 2005, were improperly issued without a restrictive legend stating that the shares could not be resold legally except in compliance with the Securities Act of 1933, as amended.The members of the Company’s management who effectuated the stock issuances no longer work for the Company.These shares were not registered under the Securities Act of 1933, or the securities laws of any state, and we believe that certain of these shares may have been sold on the open market, though we have been unable to determine the magnitude of such sales.Since our voluntary report of the findings of our internal investigation to the SEC on April 26, 2006, we have received no communication from the SEC or any third party with respect to this matter.If violations of securities laws occurred in connection with the resale of certain of these shares, the employees and consultants or persons who purchased shares from them may have rights to have their purchase rescinded or other claims against us for violation of securities laws, which could harm our business, results of operations, and financial condition. Risks Relating to Our Common Stock: There are a large number of shares underlying our options and warrants that may be available for future sale and the sale of these shares may depress the market price of our common stock and will cause immediate and substantial dilution to our existing stockholders. As of December 18, 2009, we had 275,204,070 shares of common stock issued and outstanding and outstanding options and warrants to purchase 100,917,000 shares of common stock, except for shares issuable upon exercise of options held by our "affiliates" as defined in Rule 144 under The Securities Act of 1933.All of the shares issuable upon exercise of our options and warrants may be sold without restriction.The sale of these shares may adversely affect the market price of our common stock.The issuance of shares upon exercise of options and warrants will cause immediate and substantial dilution to the interests of other stockholders since the selling stockholder may convert and sell the full amount issuable on exercise. If we fail to remain current on our reporting requirements, we could be removed from the OTC bulletin board which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on The Over The Counter Bulletin Board (the “OTC Bulletin Board”), such as us, must be reporting issuers under Section 12 or Section 15(d) of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board.If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board.As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.Prior to May 2001, we were delinquent in our reporting requirements, having failed to file our quarterly and annual reports for the years ended 1998 – 2000 (except the quarterly reports for the first two quarters of 1999).We have been current in our reporting requirements for the last six years, however, there can be no assurance that in the future we will always be current in our reporting requirements. -22- Our common stock is subject to the “penny stock” rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The SEC has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, the rules require: ● that a broker or dealer approve a person’s account for transactions in penny stocks; and ● the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: ● obtain financial information and investment experience objectives of the person; and ● make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: ● sets forth the basis on which the broker or dealer made the suitability determination; and ● that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. ITEM 1B. UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12-b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. PROPERTIES. We maintain our principal office at 25 Health Sciences Drive, Suite 113, Stony Brook, New York 11790. We moved our principal office to the Long Island High Technology Incubator, which is located on the campus of Stony Brook University, in November 2005.We believe that our current office space and facilities are sufficient to meet our present needs and do not anticipate any difficulty securing alternative or additional space, as needed, on terms acceptable to us. ITEM 3. LEGAL PROCEEDINGS. From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business.However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. Except as described below, we are currently not aware of any such legal proceedings that we believe will have, individually or in the aggregate, a material adverse affect on our business, financial condition or operating results. Intervex, Inc. v. Applied DNA Sciences, Inc. (Supreme Court of the State of New York Index No.08-601219): Intervex, Inc., or Intervex, the plaintiff, filed a complaint on or about April 23, 2008 related to a claim for breach of contract. In March 2005, we entered into a consulting agreement with Intervex, which provided for, among other things, a payment of $6,000 per month for a period of 24 months, or an aggregate of $144,000. In addition, the consulting agreement provided for the issuance by us to Intervex of a five-year warrant to purchase 250,000 shares of our common stock with an exercise price of $.75. Intervex asserts that we owe it 17 payments of $6,000, or an aggregate of $102,000, plus accrued interest thereon, and a warrant to purchase 250,000 shares of our common stock. We have counterclaimed for compensatory and punitive damages, restitution, attorneys’ fees and costs, interest and other relief the court deems proper.We filed a motion for summary judgment and Intervex filed a cross-motion for summary judgment.Oral arguments are scheduled for January 7, 2010 on both motions. We intend to vigorously defend against the claims asserted against us. -23- ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our Common Stock is traded over-the-counter on The Over The Counter Bulletin Board (the “OTC Bulletin Board”) maintained by the National Association of Securities Dealers under the symbol “APDN.” There is no certainty that the Common Stock will continue to be quoted or that any liquidity exists for our stockholders. The following table sets forth the quarterly quotes of high and low prices for our Common Stock on the OTC Bulletin Board during the fiscal years ended September 30, 2008 and September 30, 2009. Fiscal 2008 Fiscal 2009 High Low High Low First Quarter Second Quarter Third Quarter Fourth Quarter Holders As of December 17, 2009, we had approximately 1,033 holders of our common stock.The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies.The transfer agent of our common stock is American Stock Transfer & Trust Company, 6201 15th Avenue, Brooklyn, New York 11219. Dividends We have never declared or paid any cash dividends on our common stock. We do not anticipate paying any cash dividends to stockholders in the foreseeable future. In addition, any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as the Board of Directors deem relevant. Recent Sales of Unregistered Securities Other than as previously described in our Quarterly Reports on Form 10-Q or in our Current Reports on Form 8-K, there were no sales of unregistered securities during fiscal 2009. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12-b-2 of the Exchange Act and are not required to provide the information required under this item. -24- ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion should be read in conjunction with our Consolidated Financial Statements and Notes thereto, included elsewhere within this report.The Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act, including statements using terminology such as “can”, “may”, “believe”, “designated to”, “will”, “expect”, “plan”, “anticipate”, “estimate”, “potential” or “continue”, or the negative thereof or other comparable terminology regarding beliefs, plans, expectations or intentions regarding the future. You should read statements that contain these words carefully because they: ● discuss our future expectations; ● contain projections of our future results of operations or of our financial condition; and ● state other “forward-looking” information. We believe it is important to communicate our expectations. However, forward looking statements involve risks and uncertainties and our actual results and the timing of certain events could differ materially from those discussed in forward-looking statements as a result of certain factors, including those set forth under “Risk Factors,” “Business” and elsewhere in this report. All forward-looking statements and risk factors included in this document are made as of the date hereof, based on information available to us as of the date thereof, and we assume no obligations to update any forward-looking statement or risk factor, unless we are required to do so by law. Introduction We are a provider of botanical-DNA based security and authentication solutions that can help protect products, brands and intellectual property of companies, governments and consumers from theft, counterfeiting, fraud and diversion.SigNature® DNA and BioMaterial™ Genotyping, our principal anti-counterfeiting and product authentication solutions, can be used in numerous industries, including cash-in-transit (transport and storage of banknotes), textiles and apparel, identity cards and other secure documents, pharmaceuticals, wine, and luxury consumer goods. SigNature DNA. We use the DNA of plants to manufacture highly customized and encrypted botanical DNA markers, or SigNature DNA Markers, which we believe are virtually impossible to replicate. We have embedded SigNature DNA Markers into a range of our customers’ products, including various inks, dyes, textile treatments, thermal ribbon, thread, varnishes and adhesives. These items can then be tested for the presence of SigNature DNA Markers through an instant field detection or a forensic level authentication. Our SigNature DNA solution provides a secure, accurate and cost-effective means for users to incorporate our SigNature DNA Markers in, and then quickly and reliably authenticate and identify, a broad range of items, such as recovered banknotes, branded textiles and apparel products, pharmaceuticals and cosmetic products, identity cards and other secure documents, digital media, artwork and collectibles and fine wine. Having the ability to reliably authenticate and identify counterfeit versions of such items enables companies and governments to detect, deter, interdict and prosecute counterfeiting enterprises and individuals. BioMaterial GenoTyping. Our BioMaterial GenoTyping solution refers to the development of genetic assays to distinguish between varieties or strains of biomaterials, such as cotton, wool, tobacco, fermented beverages, natural drugs and foods, that contain their own source DNA. We have developed two proprietary genetic tests (FiberTyping™ and PimaTyping™) to track American Pima cotton from the field to finished garments. These genetic assays provide the cotton industry with what we believe to bethe first authentication tools that can be applied throughout the U.S. and worldwide cotton industry from cotton growers, mills, wholesalers, distributors, manufacturers and retailers through trade groups and government agencies. In 2009, we discontinued our BioActive Ingredients program, which we began in 2007.We developed BioActive Ingredients for personal care products, such as skin care products, based on the biofermentation expertise developed during the manufacturing of DNA for our SigNature DNA and BioMaterial Genotyping solutions, and we have decided to focus our business on these security and authentication solutions. General To date, our operations have produced insignificant revenues.We have continued to incur expenses and have limited sources of liquidity. We expect to generate revenues principally from sales of our SigNature Program, and BioMaterial Genotyping.We are currently attempting to develop business in the following target markets: cash-in-transit, textile and apparel authentication, secure documents, pharmaceuticals, consumer products, fine wine, art and collectibles, and digital and recording media.We intend to pursue both domestic and international sales opportunities in each of these vertical markets. Critical Accounting Policies Financial Reporting Release No. 60, published by the SEC, recommends that all companies include a discussion of critical accounting policies used in the preparation of their financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our consolidated financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. -25- We believe that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause a material effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. The accounting policies identified as critical are as follows: ● Equity issued with registration rights; ● Revenue recognition; ● Allowance for Doubtful Accounts; and ● Fair value of intangible assets. Equity Issued with Registration Rights In connection with placement of our convertible notes and warrants to certain investors during the fiscal quarters ended December 31, 2003, December 31, 2004, March 31, 2005, March 31, 2006 and June 30, 2006, we granted certain registration rights that provide for liquidated damages in the event of failure to timely perform under the agreements.
